Citation Nr: 1623874	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-37 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease, lumbar spine, with disc protrusion, L5-S1.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative disc disease, lumbar spine, with disc protrusion, L5-S1.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In June 2006 and April 2007 Compensation and Pension (C&P) examination reports, the examiners opined that it was less likely than not that the Veteran's bilateral knee disabilities were secondary to his service-connected back disability.  However, in August 2007 and March 2008, the Veteran's private physician, Dr. 
C. N. B., M.D., opined that he thought the Veteran's knee disabilities were related to injuries during active service.  The Board notes that the June 2006 and April 2007 examination did not address service connection on a direct basis.  As such, a new VA examination is necessary to determine if the Veteran's current knee disabilities are etiologically related to active service, to include as secondary to his service-connect back disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral knee conditions.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. AFTER obtaining any additional records to the extent possible, the Veteran should be afforded a new knee examination.  This examination should include any additional diagnostic studies such as x-rays or an MRI deemed necessary.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

a. The examiner is asked to respond as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's bilateral knee conditions are related to his active service.  The examiner is specifically requested to reconcile his or her opinion with the lay statements of record, the April 2016 hearing testimony, and the August 2007 and March 2008 positive nexus opinions from Dr. C. N. B, who noted that the Veteran had documented bilateral knee crepitus, patellar edema, and most likely a Baker's cyst.

b. The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's current bilateral knee disabilities was caused or chronically aggravated by his service-connected degenerative disc disease, lumbar spine.

4. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




